Citation Nr: 0639512
Decision Date: 12/19/06	Archive Date: 01/31/07

DOCKET NO. 04-32 977                        DATE DEC 19 2006


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to an effective date earlier than October 16,2003, for the grant of service connection of chronic lymphocytic leukemia.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from April 1961 to May 1964.


This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

FINDINGS OF FACT

1. The veteran was granted service connection for chronic lymphocytic leukemia on a presumptive basis because he had a period of active military service in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975.

2. The liberalizing regulation authorizing presumptive service connection for chronic lymphocytic leukemia based on such service became effective October 16, 2003; the veteran's claim for service connection for chronic lymphocytic leukemia was reviewed less than one year later.

CONCLUSION OF LAW

The criteria for an effective date earlier than October 16,2003, for the grant of service connection for chronic lymphocytic leukemia have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2006), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is

-2



necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. In addition, VA must also request that the claimant provide any evidence in the claimant's possession that pertains to the claim.

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); V AOPGCPREC 5-2004 (June 23, 2004).

The veteran contends that he is entitled to an effective date of the date of the RO's
 receipt of his original claim in September 2000 for service connection of chronic lymphocytic leukemia. In the alternative, he contends that chronic lymphocytic leukemia is a form of non-Hodgkin's lymphoma, thereby entitling him to an earlier effective date. As explained below, the Board has determined that the veteran's claim is without legal merit.

The veteran was granted service connection for chronic lymphocytic leukemia, effective October 16,2003, based on a presumption that the disability resulted from his exposure to herbicides while serving in Vietnam.

In general, the effective date of an award of disability compensation benefits will be the date of receipt of the claim, or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States district court in the class action of Nehmer v. United States Department a/Veteran's Affairs. See 38 C.F.R. § 3.816 (2006). See also Nehmer v. United States Veterans Administration, 712 F.'Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans

-3



Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). Under 38 C.F.R. § 3.816, a 'Nehmer class member' includes a Vietnam veteran who has a covered herbicide disease. 38 C.F.R. § 3.816(b)(1)(i) (2006). A covered herbicide disease means a disease for which the Secretary of VA established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne. 38 C.F.R. § 3.816(b)(2) (2006). Chronic lymphocytic leukemia was not established as a disease presumptively associated with herbicide exposure until October 16,2003; therefore, this disease is not a 'covered herbicide disease' as defined in § 3.816(b)(2). Therefore, the effective date of the award is to be determined in accordance with 38 C.F.R. §§ 3.114, 3.400 (2006).

Where compensation is awarded pursuant to a change in the law or an administrative issue, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of the change in the law. In no event shall the award or increase be retroactive for more than one year from the date of application or the date of administrative determination, whichever is earlier. If a claim is reviewed at the claimant's request or on the initiative of VA within 1 year from the effective date of the law or VA issue, benefits may be authorized from the effective date of the law or VA issue. If a claim is reviewed at the claimant's request more than a year after the effective date of the law or VA issue, benefits may be authorized for one year prior to the date of receipt of the request. 38 U.S.C.A. § 5110(g) West 2002); 38 C.F.R. § 3.114 (2006).

The veteran's January 2004 statement received by the RO in February 2004 should have been construed as a timely notice of disagreement with the initial rating decision assigning the effective date for the grant of service connection for chronic lymphocytic leukemia rather than as a new claim for an earlier effective date. Regardless, the veteran's claim was reviewed within 1 year from the effective date of the regulation authorizing presumptive service connection for chronic lymphocytic leukemia; therefore, the proper effective date for the award is October 16,2003, the effective date of the change in the law.

 - 4



The veteran also contends that chronic lymphocytic leukemia is a form of nonHodgkin's lymphoma thereby entitling him to an earlier effective date. The December 2002 VA examination report shows that Dr. W.T. noted that "[t]here is association of non-Hodgkin lymphoma (CLL is classified as indolent lymphoma) with exposure to Agent Orange." In a July 2002 letter, Dr. B.A. reported that according to the Revised European American Classification System, chronic lymphocytic leukemia is categorized as an indolent non-Hodgkin's lymphoma. It is the decision of the Secretary of VA that while chronic lymphocytic leukemia and non-Hodgkin's lymphoma may share certain traits and symptomatology, they are, nonetheless, distinct diagnostic entities, both of which VA presumes to result from herbicide exposure. See Disease Associated with Exposure to Certain Herbicide Agents: Chronic lymphocytic leukemia, 68 Fed. Reg. 59, 540, 59, 542 (Oct. 16, 2003). The Board is bound in its decisions by the laws and regulations governing claims for VA benefits and the instructions of the Secretary. 38 U.S.C.A. § 71O4(c) (West 2002). As the veteran is currently diagnosed with chronic lymphocytic leukemia, the change in law with respect to this disease is applicable.

ORDER

An effective date earlier than October 16, 2003, for the grant of service connection for chronic lymphocytic leukemia is denied.

Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

- 5 



